        Case 6:20-cv-00479-ADA Document 52 Filed 11/13/20 Page 1 of 17




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A          §
                                         CIVIL ACTION 6:20-CV-00479-ADA
BRAZOS LICENSING AND                 §
DEVELOPMENT,                         §
                                     §
       Plaintiff,                    §
                                     §
                                         PATENT CASE
v.                                   §
                                     §
DELL TECHNOLOGIES INC., DELL         §
INC., AND EMC CORPORATION,           §
                                     §
                                         JURY TRIAL DEMANDED
       Defendants.



     RESPONSE OPPOSING DEFENDANTS’ MOTION TO DISMISS PURSUANT TO
                FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)
         Case 6:20-cv-00479-ADA Document 52 Filed 11/13/20 Page 2 of 17




       There is no merit to Dell Technologies, Inc., Dell Inc., and EMC Corporation’s (“Dell” or

“Defendants”) allegation that the Amended Complaint filed by WSOU Investments, LLC

(“WSOU”) fails to state a plausible claim for direct infringement of U.S. Patent No. 8,402,129

(the“’129 patent”). Defendants’ flawed arguments regarding direct infringement are based on

unstated and premature claim construction positions and based on factual disputes that require

further discovery. As explained further below, dismissal is inappropriate where the Court has yet

to resolve these alleged claim construction issues and factual disputes. Additionally, Defendants’

allegations regarding indirect infringement are tainted by the same deficiencies concerning direct

infringement, and Defendants misapply the proper analysis regarding inducement and contributory

infringement. Defendants’ motion should be denied.

                                          ARGUMENT
I.     Legal Standard

       In the Fifth Circuit, motions to dismiss under Rule 12(b)(6) are “viewed with disfavor and

are rarely granted.” Lormand v. US Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009). A claim

cannot be dismissed under Rule 12(b)(6) unless the plaintiff “would not be entitled to relief under

any set of facts or any possible theory that [it] could prove consistent with the allegations in the

complaint.” Muhammad v. Dallas Cnty. Cmty. Supervision & Corrs. Dep't, 479 F.3d 377, 380 (5th

Cir. 2007) (citing Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999)); Altman, 2012 WL

4033336, at *1. In other words, it must appear beyond doubt that the plaintiff can prove no set of
facts in support of their claim entitling them to relief. Griffith v. Kroger Co., No. 9:05-CV-76-TH,

2008 WL 11347989, at *2 (E.D. Tex. Mar. 7, 2008) (citing Conley v, Gibson, 355 U.S. 41, 45–46

(1957)); see also ESW Holdings, Inc. v. Roku, Inc., 6:19-CV-00044-ADA, 2019 WL 10303653, at

*1–2 (W.D. Tex. May 13, 2019).

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), a claim has “facial plausibility” and

must not be dismissed “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556


                                                 1
         Case 6:20-cv-00479-ADA Document 52 Filed 11/13/20 Page 3 of 17




U.S. 662, 678 (2009) (internal citations omitted). “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s] factual

allegations in the complaint as true and construe[s] the pleadings in the light most favorable to the

nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir.

2008). Dismissal under Rule 12(b)(6) is inappropriate where fact discovery could affect the court’s

analysis. See Slyce Acquisition, 2020 WL 278481, at *6 (denying Rule 12(b)(6) motion because

fact discovery could affect the court’s § 101 analysis).
II.    WSOU alleges a plausible claim for direct infringement
       A.      Defendants’ arguments regarding the “rate of change” claim element is
               improper and premature

       Defendants argue that the Amended Complaint fails to identify “rate of change,” and

instead accuses functionality that according to Defendants was allegedly distinguished during

prosecution. Mot. at 7-10.

       First, the Federal Circuit recently weighed in on the pleading standard for direct

infringement under Iqbal and Twombly in Disc Disease Sols. Inc. v. VGH Sols., Inc., 888 F.3d

1256 (Fed. Cir. 2018). In Disc Disease, the Federal Circuit found the plaintiff’s allegations

sufficient because the complaint specifically identified the three accused products and alleged that

the accused products met “each and every element of at least one claim” of the asserted patents,

either literally or equivalently. Disc Disease, 888 F.3d at 1260. Similarly here, WSOU has

identified accused products (see e.g., Amended Complaint, Dkt. 33, ¶13) 1 and alleged that “each


1 Defendants attempt to carve out the OpenManage Network Manager (“OMNM”) claiming
(wrongly) that the “Amended Complaint no longer contains any factual allegations related to
OMNM.” Mot. at 10. This is false. OMNM is identified as an Accused Product. Dkt. 33, ¶13.
And the Amended Complaint subsequently references Accused Products (which would include
OMNM) and also specifically alleges that “Dell OME can be integrated with OMNM to view
networking information.” Id., ¶14. Defendants also allege that “Dell is not the correct legal target
of this lawsuit,” because the Defendants resell the product, but not as “OEM software.”
Defendants fail to explain how they would not be liable for infringement under §271 given their
admissions regarding sales.

                                                 2
         Case 6:20-cv-00479-ADA Document 52 Filed 11/13/20 Page 4 of 17




and every element of at least one claim of the patent-in-suit is performed or practiced by

Defendants at least through Defendants’ own use and configuration of [their] own Accused

Products, and/or through Defendants’ own testing and configuration of [their] own Accused

Products, and/or through Defendants’ providing services for its Accused Products, including but

not limited to providing installation, deployment, support and configuration of its Accused

Products.” Dkt. 33, ¶22. And WSOU has also alleged that “Defendants continue to directly infringe

at least one claim of the ‘129 Patent, literally or under the doctrine of equivalents, by making,

using, selling, offering for sale, importing, and/or distributing the Accused Products in the United

States, including within this judicial district, without the authority of Brazos.” Id. ¶21. Therefore,

WSOU’’s similarly pled complaint, as the plaintiff’s complaint in Disc Disease, is more than

sufficient to survive Defendant’s motion to dismiss. Disc Disease, 888 F.3d at 1260; see also

Encoditech, LLC v. Citizen Watch Co. of Am., Inc., SA-18-CV-1335-XR, 2019 WL 2601347, at

*4 (W.D. Tex. June 25, 2019).

       Second, Defendants’ arguments that certain claim functionality was allegedly

“distinguished during prosecution” is premature and should be rejected. See Mot. at 9-10.

Defendants’ Motion hinges on alleged arguments made during the prosecution history of the ’129

patent. See e.g. Mot. at 3, 7, 9 (citing Rosenthal Decl., Ex. A (File History for ’129 patent) at May 2,
2007 Applicant Response, 7; September 17, 2007 Applicant Response, 8.). And in various other

places Defendants cite to specification of the ’129 patent. See e.g. Mot. at 2-3. Defendants reliance

on a tacit claim construction argument is generally “inappropriate to resolve a claim construction

dispute on a motion to dismiss for failure to state a claim of infringement[.]” Regents of Univ. of

Michigan v. Leica Microsystems Inc., 19 CV-07470-LHK, 2020 WL 2084891, at *6 (N.D. Cal.

Apr. 30, 2020); Slyce Acquisition Inc. v. Syte-Visual Conception Ltd., W-19-CV-00257-ADA,

2020 WL 278481, at *5 (W.D. Tex. Jan. 10, 2020). And to the extent Defendants are relying upon

a factual dispute regarding the functionality of the accused products, Defendants have not

produced evidence sufficient to evaluate its conclusory allegations and therefore Defendants’


                                                   3
         Case 6:20-cv-00479-ADA Document 52 Filed 11/13/20 Page 5 of 17




motion should be denied to allow proper discovery of the issue. Regardless, as Defendants’

premature claim construction and fact arguments demonstrate, Defendants have been placed on

notice as to the claims.

       Third, Defendants reliance on the Amgen and Metricolor cases is misplaced. Mot. at 9. In

particular, Defendants cite to both cases purportedly standing the proposition that “[t]he Federal

Circuit has affirmed granted motions to dismiss in these circumstances.” Id. (citing Amgen Inc. v.

Coherus BioSciences Inc., 931 F.3d 1154 (Fed. Cir. 2019) and Metricolor LLC v. L’Oreal S.A.,

791 Fed. Appx. 183, 188 (Fed. Cir. 2019)). Neither of the cases are even remotely similar to the

“circumstances” here. In Amgen, the plaintiff filed a complaint alleging solely infringement under

the doctrine of equivalents. 931 F.3d at 1158. In reviewing the district court’s dismissal of the

complaint, the Federal Circuit found argument-based prosecution history estoppel based on a clear

and unmistakable surrender of claim scope. See id. In contrast to Amgen, here WSOU alleges both

literal and doctrine of equivalents infringement. Dkt. 33, ¶21. Moreover, Defendants do not allege

that there was any “clear and unmistakable” surrender. See generally Mot. Thus, Amgen does not

apply because WSOU alleges infringement both literally and under the doctrine of equivalents.

Even if prosecution history limited the range of equivalents, it would leave untouched the claim

of literal infringement. And Defendants have failed to assert the requisite legal standard for

prosecution history estoppel articulated in Amgen. In Metricolor, a nonprecedential decision, the

a Federal Circuit panel agreed with the district court when it dismissed the complaint after noting

that the accused product did not have an “open hole at the base of the bottle,” which “plainly

contradicted” the requirements in the claims be “air tight.” 791 Fed. Appx. at 188. Metricolor has

nothing to do with applying the prosecution history to limit the claims. Rather, it appears that the

district court in Metricolor could readily ascertain the structural features of the accused device by

examination. This is not the case here where the accused products are complex software products

with features that cannot be determine by mere observation.




                                                 4
            Case 6:20-cv-00479-ADA Document 52 Filed 11/13/20 Page 6 of 17




          Therefore, Defendant’s motion further fails at least because (i) the Amended Complaint

alleges a plausible claim for direct infringement under Disc Disease (Disc Disease, 888 F.3d at

1260; see also Encoditech, LLC v. Citizen Watch Co. of Am., Inc., SA-18-CV-1335-XR, 2019 WL

2601347, at *4 (W.D. Tex. June 25, 2019)), (ii) because Defendants’ arguments are based

improperly on unstated and premature claim construction arguments; and (iii) because the case

law cited by Defendants is inapposite.
III.      WSOU alleges a plausible claim for indirect infringement

          As shown above, the Amended Complaint alleges a plausible claim for direct infringement.

Additionally, Defendant’s more specific arguments as to induced and contributory infringement

also fails, as will be discussed further below. At the outset, as this Court has previously noted,

allegations of indirect infringement are a question that “appears to be one for the Court to resolve

either at the summary judgment stage or at trial.” Parity Networks, LLC v. Cisco Systems, Inc., 6-
                                                         2
19-cv-00207, Dkt. 23, at 3–4 (WDTX, July 26, 2019).
          A.      Defendants had actual or constructive knowledge of their infringement of the
                  ’536 patent since at least May 2020
                  1. WSOU alleges Defendants had knowledge of its indirect infringement
                     before WSOU filed its original complaint.
          Defendants’ “pre-suit knowledge” argument fails because WSOU adequately alleges

Defendants had knowledge of their indirect infringement before WSOU filed its original

complaint. Defendants have been on notice of its indirect infringement since at least May 2020,

when WSOU filed a prior case against Defendants. See Am. Compl. ¶24. In response to WSOU’s

amended complaint, Defendants insist knowledge gained from reading any complaint must be

ignored, even pre-litigation knowledge gained from reading a complaint in a different case.

Defendants cite no authority to support this extreme position.

          Defendants also argue the prior complaint filed in a different case cannot support indirect


2      As explained in more detail below, WSOU believes this statement may be more accurate for
       “willful infringement” than for “indirect infringement,” given that “willful infringement” is
       arguably not a cause of action.

                                                   5
           Case 6:20-cv-00479-ADA Document 52 Filed 11/13/20 Page 7 of 17




infringement because it was never served. Notably, however, Defendants do not deny having

knowledge of the complaint filed in May 2020. Defendants also do not deny WSOU’s well-pleaded

allegation that Defendants had knowledge of their indirect infringement before the filing of the

original complaint in this case. WSOU’s well-pleaded allegation should be accepted, and

Defendants’ motion to dismiss should be denied.
                2. This Court should not forbid a patent holder from pursuing a claim for
                   indirect infringement that accrues during the pendency of the lawsuit.
         Even if WSOU’s well pleaded allegation is ignored and it is assumed that Defendants only

learned of their indirect infringement after litigation began, such that WSOU’s claim for indirect

infringement did not accrue until after litigation began, Defendants’ motion to dismiss should be

denied because the Federal Circuit has squarely held that a party “may seek to pursue claims that

accrue during the pendency of a lawsuit[.]” Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672

F.3d 1335, 1345 (Fed.Cir.2012) (emphasis added). Under Aspex Eyewear, a patent holder should

be allowed to pursue a claim for indirect infringement that accrues after the filing of the original

complaint but during the pendency of the lawsuit. The “pre-suit knowledge” rule advocated by

Defendants is directly at odds with Aspex Eyewear. It is also at odds with the plain language of

§- 271(b) and (c), which does not limit liability for indirect infringement to pre-litigation conduct.
See 35 USC § 271(b)-(c), and with district court opinions out of the Eastern District of Texas and

Delaware.
         Defendants’ motion relies on Aguirre v. Powerchute Sports, LLC, No. SA-10-CV-0702

XR, 2011 WL 2471299, at *3 (W.D. Tex. June 17, 2011) to support its “pre-suit knowledge” rule,

but Aguirre relies on a Delaware case that has since been rejected by several Delaware courts. 3 In

Walker Digital, for example, the Court stated:
         The court acknowledges that this result is inconsistent with its prior decisions in
         Xpoint Techs. v. Microsoft Corp., 730 F.Supp.2d 349 (D.Del.2010), and EON Corp.

3   Delaware courts are split on whether a defendant’s knowledge of infringement must come from
     some source other than the original complaint to support a claim for indirect infringement.
     WSOU’s amended complaint correctly states that “[s]everal Delaware courts have since
     rejected” the rule in Aguirre and quotes Delaware authority directly rejecting Aguirre.

                                                  6
         Case 6:20-cv-00479-ADA Document 52 Filed 11/13/20 Page 8 of 17




       IP Holdings LLC v. FLO TV Inc., 802 F.Supp.2d 527 (D. Del. 2011). Given the
       ease of amendment, the limitation of damages to post knowledge conduct, and in
       the interests of judicial economy, the court finds that the better reasoning is to allow
       a complaint that satisfies Rule 8 to proceed to discovery rather than dismissing it
       for lack of pre-filing knowledge when, by the time the motion to dismiss has been
       filed, defendant in fact has the requisite knowledge as pled by plaintiff.
Walker Digital, LLC v. Facebook, Inc., 852 F. Supp. 2d 559, 566 (D. Del. 2012). Delaware reached

the same conclusion in IOENGINE, LLC v. PayPal Holdings, Inc., CV 18-452-WCB, 2019 WL

330515, at *4 (D. Del. Jan. 25, 2019), finding “no purpose that would be served by the formality

of requiring IOENGINE to file an amended complaint in order to be allowed to assert knowledge

of the patents during the period following the filing of the original complaint.” Other courts,
including courts in Delaware and the Eastern District of Texas, have reached the same conclusion. 4

       Defendants argue the complaint itself cannot give Defendants notice of their indirect

infringement because the “purpose of a complaint is not to create a claim but rather to obtain relief

for an existing claim.” Mot. at 12 (quoting VLSI Technology. See VLSI Tech. LLC v. Intel Corp.,

CV 18-966-CFC, 2019 WL 1349468, at *2 (D. Del. Mar. 26, 2019) (stating that a complaint cannot

“create a claim” but citing no authority). Defendants’ argument, and the “pre-suit knowledge” rule

as it is stated in VLSI, should be rejected for multiple reasons.

       First, VLSI is directly at odds with Aspex Eyewear and other Federal Court precedent

recognizing that a party may pursue claims that accrue during the pendency of litigation. See Aspex

Eyewear, 672 F.3d at 1345.

       Second, the VLSI rule is merely a persuasive sounding semantical argument that exalts

form over function. By giving notice of the defendant’s indirect infringement, an original

complaint does not “create” a claim. Rather, it puts the defendant on notice. For indirect

infringement to occur, the defendant must choose to continue its indirect infringement despite the


4   See also Firstface Co., Ltd. v. Apple, Inc., 2019 WL 1102374, *1-2 (N.D. Cal. 2019); Nalco
    Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1355–57 (Fed. Cir. 2018); Tierra Intelectual
    Borinquen, Inc. v. ASUS Computer International, Inc., 2014 WL 1233040, *2 (E.D. Tex.
    2014); Telecomm Innovations, LLC v. Ricoh Co., 966 F.Supp.2d 390, 393 (D. Del. 2013); E.I
    Du Pont de Nemours & Co. v. Heraeus Holding GmbH, No. 11-773, 2012 WL 4511258, at *6
    (D. Del. Sept. 28, 2012).

                                                  7
         Case 6:20-cv-00479-ADA Document 52 Filed 11/13/20 Page 9 of 17




notice provided in the complaint. It is the defendant’s continued infringement after receiving the

complaint that creates the claim – not the complaint.

       Third, even if the VLSI rule is correct as applied to original complaints, it cannot rationally

apply to amended complaints. An amended complaint that alleges a defendant has had knowledge

of its indirect infringement since at least the filing of the original complaint is not “creating” a

claim. It is also not “creating” the required knowledge. It is merely alleging the obvious fact that

the defendant has knowledge of its indirect infringement. Indeed, by the time an amended

complaint is filed, the defendant has notice of its indirect infringement not only because of the

filing of the original complaint, but from other direct communications with the plaintiff. Here, for

example, Defendants now have WSOU’s infringement contentions, which were served on October

14, 2020 before WSOU filed its Amended Complaint.

       Fourth, refusing to allow a patent holder to pursue an indirect infringement claim that

accrues during the pendency of the lawsuit (a practice directly at odds with Federal Circuit

precedent) will only invite multiple lawsuits on the same patents against the same defendant – a

first case for direct infringement and a later case for indirect infringement. The Federal Circuit

recognizes that “in patent cases, res judicata does not apply to bar the assertion of new claims

acquired during the pendency of a litigation that could have been, but were not, litigated or

adjudicated in the action.” Target Training Intern., Ltd. v. Extended Disc N. Am., Inc., 645 Fed.

Appx. 1018, 1026 (Fed. Cir. 2016). Further, while a party “may seek to pursue claims that accrue

during the pendency of a lawsuit, the party is not required to do so, and res judicata will not be

applied to such accruing claims if the party elects not to have them included in the action.” Aspex

Eyewear, 672 F.3d at 1345. A patent holder seeking to litigate a claim for indirect infringement

that accrued during the pendency of the lawsuit is not only fully within its rights but is also trying

to take the most efficient course for the parties and the court.

       Fifth, the VLSI rule creates a legal fiction (pretending a defendant who has actual




                                                  8
        Case 6:20-cv-00479-ADA Document 52 Filed 11/13/20 Page 10 of 17




knowledge does not) that leads to absurd results. 5 Under the VLSI rule, as Defendants interpret it,

a defendant who first learns of its misconduct through a complaint is forever immune from liability

for post-filing indirect infringement (even if the defendant is, in fact, indirectly infringing). 6 Thus,

the instrument designed to put a defendant on notice of misconduct becomes a shield to that

misconduct. Under Defendants’ version of the VLSI rule, even if the defendant later learns of its

indirect infringement through sources that would otherwise be sufficient (such as a letter from the

patent holder or the defendant’s own internal investigation), the defendant can ignore this

knowledge and continue to indirectly infringe with impunity. Under this impractical rule, a letter

enclosing an unfiled complaint is sufficient to put a defendant on notice of indirect infringement

but the same letter, if it contains a copy of a filed complaint, is not. A defendant who receives a

letter hours or minutes before a complaint is filed can be held liable for its indirect infringement,

but a defendant who receives the same letter hours or minutes after a complaint is filed may

continue to indirectly infringe without consequence. Such a rule creates a perverse incentive for

defendants (who have unique access to information about when they gained knowledge) to conceal

information about when they receive knowledge of infringement. It also places an unnecessary

burden on parties and courts to conduct intensive discovery and fact finding on exactly when a

defendant learned of its infringement (as a difference of hours or days may determine whether the

defendant can be held liable for post-filing conduct). A patent holder who attempts to avoid the

negative consequences of such a rule by sending a letter shortly before filing suit may find itself

either (1) embroiled in discovery and factual disputes about exactly when, where, how, and to

whom the letter was delivered or (2) on the receiving end of a preemptively filed declaratory

judgment action in a forum of the defendant’s choice.

        Defendants’ argument that WSOU cannot pursue a claim for indirect infringement that

5   “It is a fundamental and well-established principle of statutory construction that absurd and
    ridiculous results must be avoided where the language of a statute will permit.” Hensel v.
    United States, 3 U.S. Cust. App. 117, 119 (Ct. Cust. App. 1912).
6   This is incorrect even under VLSI—which applied only to the complaint filed in that case—
    but is the rule Defendants ask this Court to adopt.

                                                   9
        Case 6:20-cv-00479-ADA Document 52 Filed 11/13/20 Page 11 of 17




accrued during the pendency of this lawsuit (because the requisite knowledge was allegedly gained

post-filing) is directly at odds with Federal Circuit precedent and should be rejected.
               3. This Court should not apply its ruling in Parus to indirect infringement.
       Defendants’ motion to dismiss conflates willful and indirect infringement standards by

relying on a recent docket text order from this Court. See Mot. at 11-12 (citing Parus Holdings

Inc. v. Apple Inc., No. 6:19-cv-432, D.I. 54 (W.D. Tex. Feb. 20, 2020). The transcript of the Parus

hearing suggests this Court’s ruling in Parus was largely based on willfulness arguments and

whether enhanced damages should be available for post-filing conduct. 7 Further, there appears to

be no clear holding finding pre-filing knowledge necessary for either indirect infringement or

enhanced damages due to willful infringement. 8 And even assuming pre-filing knowledge is

required, knowledge acquired before the filing of an amended complaint should suffice.

       The knowledge required for indirect infringement should not be confused with the

knowledge required for awarding enhanced damages to punish an infringer for willful

infringement. Section 284 of the Patent Act allows a court to “enhance damages” for infringement

“up to three times the amount found or assessed.” See 35 USC § 284. According to VLSI, which


7   See -477 Ex. A at 20-23, 32-35 (discussing enhanced damages) (for efficiency, WSOU is filing
    Exhibit A only with its response to Defendants’ motion in 6:20-CV-00477-ADA). For
    example, during the hearing Mr. Snyder argued that allowing the complaint to create the intent
    necessary for willful infringement would make enhanced damages available in “literally every
    patent infringement case” and that “notice provided by the complaint does not remove a case
    from a garden-variety patent infringement case to the kind of case that warrants enhanced
    damages.” -477 Resp., Ex. A at 22-23. While there may be reason for ensuring that enhanced
    damages are not allowed in “garden-variety” patent infringement cases, there is no similar
    reason to shield a defendant from ordinary damages for ongoing infringement, direct or
    indirect, during litigation. The arguments presented to the Court made little distinction between
    the proper standard for willfulness versus the proper standard for indirect infringement. -477
    Ex. A at 20-23, 32-35. At the end of the Parus hearing, it appears there was confusion
    concerning whether one of the cases involved willfulness. When it became clear that there was
    no willfulness claim and that the claim only involved indirect infringement, the Court
    determined to take the issue up later. -477 Ex. A at 52.
8   See -477 Ex. A at 46-47 (“I certainly understand all the arguments that you’ve made, and I’m
    going to have to wrestle with those arguments.”). If this Court considers its decision in Parus
    to hold that pre-filing notice is required for indirect infringement damages to accrue post-filing,
    WSOU asks that it re-consider this finding for the reasons explained in this response.

                                                  10
        Case 6:20-cv-00479-ADA Document 52 Filed 11/13/20 Page 12 of 17




Defendants rely on, “willful infringement” is not a cause of action. VLSI Tech. LLC, 2019 WL

1349468, at *1 (“As the Patent Act, 35 U.S.C. § 1 et seq., does not create a cause of action for

willful infringement, I understand Intel’s motion to dismiss “VLSI’s claims for willful

infringement” to be a motion . . . to dismiss VLSI’s willfulness-based claim for enhanced damages

under 35 U.S.C. § 284 and strike from the complaint the allegations of willful infringement.”). If

“willful infringement” is not a cause of action, it is arguably not a “claim” that can “accrue during

the pendency of a lawsuit.” This would make Aspex Eyewear’s recognition that a party may “seek

to pursue claims that accrue during the pendency of a lawsuit” inapplicable to willful infringement.
There is no similar justification for refusing to apply Aspex Eyewear to a cause of action for

indirect infringement that accrues during the pendency of litigation.

       Given the absence of statutory guidance on when enhanced damages should be awarded

under § 284, the courts have fashioned their own tests, which generally require willfulness. See

Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1928, 195 L. Ed. 2d 278 (2016) (abrogating

stringent test created by In re Seagate Technology, LLC, 497 F.3d 1360, 1374 (Fed.Cir.2007) but

recognizing enhanced damages should still “generally be reserved for egregious cases typified by

willful misconduct”). In In re Seagate Technology, the Federal Circuit fashioned a test (later

abrogated by Halo Electronics) for awarding enhanced damages under § 284 that requires willful

infringement. In doing so, it explained:
       Further outweighing any benefit of extending waiver to trial counsel is the
       realization that in ordinary circumstances, willfulness will depend on an infringer’s
       prelitigation conduct. It is certainly true that patent infringement is an ongoing
       offense that can continue after litigation has commenced. However, when a
       complaint is filed, a patentee must have a good faith basis for alleging willful
       infringement. Fed. R. Civ. Pro. 8, 11(b). So a willfulness claim asserted in the
       original complaint must necessarily be grounded exclusively in the accused
       infringer’s pre-filing conduct. By contrast, when an accused infringer’s post-filing
       conduct is reckless, a patentee can move for a preliminary injunction, which
       generally provides an adequate remedy for combating post-filing willful
       infringement. A patentee who does not attempt to stop an accused infringer’s
       activities in this manner should not be allowed to accrue enhanced damages
       based solely on the infringer’s post-filing conduct. Similarly, if a patentee
       attempts to secure injunctive relief but fails, it is likely the infringement did not rise
       to the level of recklessness.

                                                  11
        Case 6:20-cv-00479-ADA Document 52 Filed 11/13/20 Page 13 of 17




       In re Seagate Technology, 497 F.3d at 1374 (emphasis added). While In re Seagate

Technology arguably supports the idea that under “ordinary circumstances” willfulness will depend

on an infringer’s prelitigation conduct, it does not support the idea that indirect infringement

should be limited to pre-filing conduct. To the contrary, it expressly recognizes that “patent

infringement is an ongoing offense that can continue after litigation has commenced” and states

only that enhanced damages for such infringement should be limited to pre-filing conduct. Id. As

the District of Delaware stated, there is “no legal impediment to having an indirect infringement

cause of action limited to post-litigation conduct,” as there arguably is for allegations of willful

infringement. Walker Digital, LLC v. Facebook, Inc., 852 F. Supp. 2d 559, 565 n. 7 (D. Del. 2012)

(emphasis added) (citing In re Seagate Technology, LLC, 497 F.3d at 1374 (Fed.Cir.2007)).

       Therefore, even if this Court was persuaded by arguments in Parus to find that pre-filing

knowledge should be required to allow enhanced damages under § 284, it should not adopt a

similar rule for a cause of action for indirect infringement that accrues during the pendency of

litigation. Because the Federal Circuit has recognized that a party is free to pursue claims that

accrue during the pendency of litigation, a patent holder should be free to include indirect

infringement claims that accrue during the pendency of litigation in an amended complaint.
       B.      Defendants fail to establish dismissal of inducement claims is warranted.

       Defendants argue that the Amended Complaint “Plaintiff’s allegations of specific intent

amount to a single conclusory statement that Defendants “actively induced others to infringe

through their advertising, promotional materials, and two website citations.” Mot. at 14. However,

Defendants provide no analysis of the “advertising, promotional materials, and [the] website

citations” referenced in the Amended Complaint. For example, paragraph 24 of the Amended

Complaint lists eleven, non-exhaustive examples of “advertising, promotional materials, and []

website citations”, which were referenced and excerpted in other paragraphs of the Amended

Complaint. Here, the alleged activities include “advertising and promoting the use of the Accused

Products in various websites, including providing and disseminating product descriptions,


                                                12
        Case 6:20-cv-00479-ADA Document 52 Filed 11/13/20 Page 14 of 17




operating manuals, and other instructions on how to implement and configure the Accused

Products” in the manner claimed. Dkt. 33, ¶24.

       These example pleadings at least are analogous to those the Federal Circuit deemed

sufficient to defeat a motion to dismiss. Nalco Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1355 (Fed.

Cir. 2018) (denying motion to dismiss where pleadings alleged defendants inducing actions

included “providing instructions, support, and technical assistance for the use of the [accused

instrumentality].”); see also Script Security Solutions L.L.C. v. Amazon.com, Inc., 170 F. Supp. 3d

928, 936 (E.D. Tex. 2016) (denying a 12(b)(6) Motion to dismiss allegations of induced

infringement where “the defendants induced customers to infringe the patents by instructing them

in advertising and promotion to use the accused products in an infringing way”); Canon, Inc. v.

TCL Electronics Holdings Ltd., No. 2:18-CV-00546-JRG, 2020 WL 1478356, *5-*6 (E.D. Tex.

Mar. 25, 2020) (denying motion to dismiss inducing and contributory infringement claims despite

the lack of specifics in how the material the accused infringers disseminated in connection with

the accused product encouraged infringement); Motiva Patents, LLC v. Sony Corp., 408 F. Supp.

3d 819 (E.D. Tex. Sept. 27, 2019) (denying motion to dismiss because complaint contained general

allegations that the end-user’s of the accused software product were the direct infringers and that

the accused infringer through its advertising and instruction manuals encouraged the end user to

use the product in an infringing manner).

       Therefore WSOU has alleged a plausible claim for induced infringement because the

Amended Complaint specifically identifies “advertising and promoting the use of the Accused

Products in various websites, including providing and disseminating product descriptions,

operating manuals, and other instructions on how to implement and configure the Accused

Products” in the manner claimed.
       C.      Defendants fail to establish dismissal of contributory infringement claims is
               warranted.

       Defendants’ bald assertion that WSOU fails to claim lack of a substantial non-infringing

use because it “cannot do so” should be disregarded as an attempt to raise a factual dispute in a

                                                 13
         Case 6:20-cv-00479-ADA Document 52 Filed 11/13/20 Page 15 of 17




motion to dismiss.

        As the Federal Circuit has acknowledged, “[t]he language of the statute incorporates the

core notion that one who sells a component especially designed for use in a patented invention

may be liable as a contributory infringer, provided that the component is not a staple article of

commerce suitable for substantial noninfringing use.” Ricoh Co. v. Quanta Computer Inc., 550

F.3d 1325, 1337 (Fed. Cir. 2009). 9 The Federal Circuit went on to hold:
                Quanta should not be permitted to escape liability as a contributory
                infringer merely by embedding that microcontroller in a larger
                product with some additional, separable feature before importing
                and selling it. If we were to hold otherwise, then so long as the
                resulting product, as a whole, has a substantial non-infringing
                use based solely on the additional feature, no contributory liability
                would exist despite the presence of a component that, if sold alone,
                plainly would incur liability.

Ricoh Co. v. Quanta Computer Inc., 550 F.3d 1325, 1337 (Fed. Cir. 2009) (emphasis in original).

        Under Ricoh, WSOU’s pleadings are sufficient. As the Eastern District of Texas

recognized, under Ricoh “a well-pled allegation addressed to the lack of substantial noninfringing

uses is sufficient to satisfy the knowledge element of contributory infringement.” Motiva, 408 F.

Supp. 3d at 834. In Motiva, the court denied a motion to dismiss the contributory infringement

claim, finding the complaint adequately alleged that the accused products “contain a software

component with no substantial noninfringing uses.” Motiva, 408 F. Supp. 3d at 835. The court

further found that a patentee need only allege that a software component does not have any

substantial noninfringing uses. This is because “[r]equiring [a patentee] to prove that [the accused

infringer]’s software component only has a single use—instead of simply alleging as much—

would ‘effectively require[ ] [the patentee to prove, pre-discovery, the facts necessary to win at

9   Additionally, Ricoh suggests that a well-pled allegation addressed to the lack of substantial
     noninfringing uses is sufficient to satisfy the knowledge element of contributory infringement.
     Ricoh explained that “[w]hen a manufacturer includes in its product a component that can only
     infringe, the inference that infringement is intended is unavoidable.” Ricoh, 550 F.3d at 1338.
     Accordingly, “it is entirely appropriate to presume that one who sells a product containing a
     component that has no substantial noninfringing use in that product does so with the intent that
     the component will be used to infringe.” Id.

                                                 14
        Case 6:20-cv-00479-ADA Document 52 Filed 11/13/20 Page 16 of 17




trial,’” and the law does not require this. Id. at 836 n.6 (citation omitted); see also Lucent Techs.,

Inc. v. Gateway, Inc., 580 F.3d 1301, 1320-1321 (Fed. Cir. 2009) (finding contributory

infringement based on a software tool within a larger program even though the entire software

package was not alleged to contributorily infringe).

       WSOU has alleged a plausible claim for contributory infringement because the Amended

Complaint specifically identifies example infringing features and components of the accused

product.
IV.    To the extent necessary, the Court should allow WSOU to amend its Amended
       Complaint
       Although Defendants’ motion is flawed and without merit, (see e.g. Sections II, III, above),

should the Court be inclined to grant any part of Defendants’ motion, WSOU respectfully requests

that the Court allow WSOU to amend its Amended Complaint. Fed. R. Civ. P. 15(a)(2) (providing

that leave to amend should be freely given when justice so requires.).

                                          CONCLUSION
       WSOU pleads factual content that allows this Court to draw the reasonable inference that

Defendants are liable for the misconduct alleged. Defendants have not shown that WSOU would

not be entitled to relief under any set of facts or any possible theory that it could prove consistent

with the allegations in the amended complaint, and its motion should be denied.




                                                 15
        Case 6:20-cv-00479-ADA Document 52 Filed 11/13/20 Page 17 of 17




Dated: November 13, 2020                    Respectfully submitted,

                                            /s/ Ryan S. Loveless
                                            James L. Etheridge
                                            Texas State Bar No. 24059147
                                            Ryan S. Loveless
                                            Texas State Bar No. 24036997
                                            Travis L. Richins
                                            Texas State Bar No. 24061296
                                            Brett A. Mangrum
                                            Texas State Bar No. 24065671
                                            Jeffrey Huang
                                            ETHERIDGE LAW GROUP, PLLC
                                            2600 E. Southlake Blvd., Suite 120 / 324
                                            Southlake, Texas 76092
                                            Telephone: (817) 470-7249
                                            Facsimile: (817) 887-5950
                                            Jim@EtheridgeLaw.com
                                            Ryan@EtheridgeLaw.com
                                            Travis@EtheridgeLaw.com
                                            Brett@EtheridgeLaw.com
                                            Jhuang@EtheridgeLaw.com

                                            Mark D. Siegmund
                                            State Bar No. 24117055
                                            mark@waltfairpllc.com
                                            Law Firm of Walt, Fair PLLC.
                                            1508 North Valley Mills Drive
                                            Waco, Texas 76710
                                            Telephone: (254) 772-6400
                                            Facsimile: (254) 772-6432

                                            ATTORNEYS FOR PLAINTIFF




                               CERTIFICATE OF SERVICE

       I certify that the foregoing document was served upon all counsel of record via electronic

case filing in accordance with the Federal Rules of Civil Procedure on November 13, 2020.

                                            /s/ Ryan S. Loveless
                                            Ryan S. Loveless



                                              16
